Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of Actinium Pharmaceuticals, Inc.(the “Company”) on Form 10-Q for theperiod ended March 31, 2013 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Sergio Traversa,President, Chief Executive Officer and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Actinium Pharmaceuticals, Inc. By: /s/ Sergio Traversa Sergio Traversa Interim President, InterimChief Executive Officer and InterimChief Financial Officer (Principal Executive Officer and Principal Financial Officer) May 15, 2013
